Exhibit 99.1 For Immediate Release SL Industries Announces 2014 First Quarter Results MT. LAUREL, NEW JERSEY, May 5, 2014 SL INDUSTRIES, INC. (NYSE MKT: SLI); (“SLI” or the “Company”) operating results for the first quarter ended March 31, 2014 are summarized in the following paragraphs. Please read the Company's Form 10-Q, which can be found at www.slindustries.com, for a full discussion of the operating results. First Quarter Results Net sales for the quarter ended March 31, 2014, were $52.6 million, compared with net sales for the quarter ended March 31, 2013 of $49.1 million. Income from continuing operations for the quarter ended March 31, 2014 was $2.7 million, or $0.64 per diluted share, compared to income from continuing operations of $3.0 million, or $0.71 per diluted share, for the quarter ended March 31, 2013. Net income for the quarter ended March 31, 2014 was $2.5 million, or $0.61 per diluted share, compared to net income of $2.8 million, or $0.66 per diluted share, for the quarter ended March 31, 2013. Net income for the quarter ended March 31, 2014 included a net loss from discontinued operations of $0.1 million, or $0.03 per diluted share, compared to a net loss from discontinued operations of $0.2 million, or $0.05 per diluted share, for the first quarter of 2013. The Company generated EBITDA from continuing operations of $4.8 million for the first quarter of 2014, as compared to $4.6 million for the same period in 2013, an increase of $0.2 million, or 4%. The Company generated Adjusted EBITDA from continuing operations of $5.6 million for the first quarter of 2014, compared to $5.4 million for the same period in 2013, an increase of $0.2 million, or 4%.See “Note Regarding Use of Non-GAAP Financial Measurements” below for the definitions of EBITDA and Adjusted EBITDA. Updated Guidance 2014 The Company anticipates, based on current information, full-year 2014 net sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $197 million to $241 million, $21.0 million to $26.0 million, and $22.5 million to $27.5 million, respectively. The Company's outlook for the second quarter of 2014 is net sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $52 million to $58 million, $5.4 million to $5.9 million, and $5.6 million to $6.1 million, respectively. 1 Financial Summary SUMMARY CONSOLIDATED BALANCE SHEETS March 31, December 31, (In thousands) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets and deferred charges, net Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities $ $ Long-term liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ 2 CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended March 31, (In thousands, except per share amounts) Net sales $ $ Cost and expenses: Cost of products sold Engineering and product development Selling, general and administrative Depreciation and amortization Restructuring charges - Total cost and expenses Income from operations Other income (expense): Amortization of deferred financing costs ) ) Interest income 2 1 Interest expense ) ) Other (loss), net ) ) Income from continuing operations before income taxes Income tax provision Income from continuing operations (Loss) from discontinued operations, net of tax ) ) Net income $ $ Basic net income (loss) per common share Income from continuing operations $ $ (Loss) from discontinued operations, net of tax ) ) Net income $ $ Diluted net income (loss) per common share Income from continuing operations $ $ (Loss) from discontinued operations, net of tax ) ) Net income $ $ Shares used in computing basic net income (loss) per common share Shares used in computing diluted net income (loss) per common share 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended March 31, (In thousands) Net income $ $ Other comprehensive (loss) income, net of tax: Foreign currency translation ) 76 Net unrealized loss on available-for-sale securities ) - Net gain reclassified into income on sale of available-for-sale securities ) - Comprehensive income $ $ Segment Results (Unaudited) Three Months Ended March 31, (In thousands) Net sales SLPE $ $ High Power Group SL-MTI RFL Net sales Income from operations SLPE High Power Group SL-MTI RFL ) Unallocated Corporate Expenses ) ) Income from operations Other income (expense): Amortization of deferred financing costs ) ) Interest income 2 1 Interest expense ) ) Other (loss), net ) ) Income from continuing operations before income taxes $ $ 4 Supplemental Non-GAAP Disclosures EBITDA and Adjusted EBITDA (Unaudited) Three Months Ended March 31, (In thousands) Income from continuing operations, net of tax $ $ Add (deduct): Interest income (2
